Case: 16-17372   Date Filed: 07/21/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-17372
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:16-cv-81476-KAM



RICHARD J. WESNER,

                                                            Plaintiff-Appellant,

                                  versus

OCWEN LOAN SERVICING, LLC,

                                                          Defendant-Appellee.



                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 21, 2017)

Before TJOFLAT, MARCUS, and MARTIN, Circuit Judges.
               Case: 16-17372      Date Filed: 07/21/2017   Page: 2 of 2


PER CURIAM:

      Richard J. Wesner appeals the District Court’s November 14, 2016 order,

Doc. 11, entered pursuant to Federal Rule of Civil Procedure 12(b)(6), dismissing

his complaint for relief against Ocwen Loan Servicing, LLC’s for its alleged

failure to comply with section 2605(k)(1)(E) of the Real Estate Settlement

Provisions Act, 12 U.S.C. § 2601 et seq. and section 1024.36 of the Act’s

implementing regulation, 12 C.F.R. § 1024 et seq. We find no merit in his appeal,

concluding for the reasons the District Court stated in its order that Wesner’s

complaint fails to state a claim for relief.

      AFFIRMED.




                                               2